Citation Nr: 0210406	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-20 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a 
postoperative left knee injury, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
November 1980.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which increased a 10 percent rating for 
the veteran's left knee disability to 20 percent, effective 
June 1998.  

The Board remanded the instant claim in January 2001.  By 
rating decision of August 2001, the veteran's left knee 
disability was increased from 20 percent to 30 percent, 
effective June 1998.  The United States Court of Appeals for 
Veterans Claims (Court) held that a claimant is generally 
presumed to be seeking the maximum benefits allowed by law 
and regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35,38 (1992).  Therefore, 
this claim for an increase is still in appellate status.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran's left knee disability is productive of 
severe lateral instability.

2. The veteran's left knee disability is manifested by 
limitation of motion of 
-2 degrees extension, flexion to 114 degrees, and pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for instability of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 
4.10, 4.71a. Diagnostic Code 5257 (2001).  

2.  The criteria for a separate evaluation of 10 percent, and 
no more, for arthritis of the left knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 
4.10, 4.71a. Diagnostic Codes 5003, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has established service connection for 
postoperative residuals of a left knee injury.  It has been 
evaluated as 30 percent disabling under Diagnostic Code 5257.  
He contends that the disability is more disabling than 
currently evaluated because it has worsened, specifically 
because of pain.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The veteran's left knee currently is evaluated as 30 percent 
disabling under the provisions of Diagnostic Code (DC) 5257 
of 38 C.F.R. § 4.71a.  

Under DC 5257, a 10 percent evaluation indicates slight 
subluxation or lateral instability.  A 20 percent evaluation 
contemplates moderate subluxation or lateral instability.  To 
warrant a 30 percent evaluation, severe subluxation or 
lateral instability must be shown.  

Thirty percent is the highest schedule evaluation the veteran 
is able to obtain under Diagnostic Code 5257.  He has already 
established that he has severe lateral instability.  However, 
the veteran may warrant two separate evaluations for his left 
knee pursuant to VAOPGCPREC 23-97, wherein the General 
Counsel has held that a veteran who has arthritis and 
instability in his knee may receive separate ratings under 
Codes 5003 and 5257 (a separate rating for arthritis requires 
limitation of motion meeting the criteria for at least a zero 
percent evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261). It is would be appropriate to consider a separate 
evaluation for arthritis under DC 5003 (degenerative 
arthritis).  Limitation of motion must objectively be 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  The veteran has 
traumatic arthritis as substantiated by x-ray evidence of 
September 1998 and April 1999.  Therefore, his arthritis 
should be rated under DC 5003, degenerative arthritis, and 
warrants evaluation for separate ratings for DC 5257 and DC 
5010-5003.  

Pursuant to 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Here, DC 5260 and 5261 for limitation of flexion and 
extension of the leg are the appropriate diagnostic codes.  
See also 38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing 
that arthritis due to trauma, substantiated by x-ray 
findings, should be evaluated as degenerative arthritis).  
Limitation of motion must objectively be confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under DC 5260, flexion limited to 60 degrees warrants a 
noncompensable evaluation.  In order to warrant a 10 percent 
evaluation, flexion must be limited to 45 degrees.  Flexion 
limited to 30 degrees warrants a 20 percent evaluation and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  The veteran's flexion has been limited during 
this appeal period at most to 114 degrees.  This does not 
even approach the limitation that would warrant a 
noncompensable evaluation, and it clearly would not support a 
separate evaluation for limitation of flexion.  Accordingly, 
the preponderance of the evidence is against a rating for 
limitation of flexion.

Under DC 5261, extension limited to 5 degrees warrants a 
noncompensable evaluation.  In order to warrant 10 percent, 
extension must be limited to 10 degrees.  Extension limited 
to 15 degrees warrants a 20 percent evaluation and a 
30 percent evaluation is warranted when extension is limited 
to 20 degrees.  Extension limited to 30 degrees warrants a 
40 percent evaluation and extension limited to 45 degrees 
warrants a 50 percent evaluation.  The veteran's extension 
has been limited at most to -2 degrees. This does not 
approach the limitation that would warrant a noncompensable 
evaluation, and it also would not support a separate 
evaluation for limitation of extension.  Therefore, the 
preponderance of the evidence is against a rating for 
limitation of extension.

The above findings do not meet the minimum criteria for a 
compensable evaluation under either Diagnostic Code 5260 
(requiring flexion limited to 45 degrees or less) or Code 
5261 (requiring extension limited to 10 degrees or more).  
They also do not meet the criteria for a zero rating under 
diagnostic codes 5260 or 5261.  

However, consideration is given to whether additional 
functional loss is likely due to pain on use or during flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (ratings 
based solely on loss of range of motion dictate consideration 
of 38 C.F.R. §§ 4.40 and 4.45 pertaining to functional loss 
and factors of joint disability attributable to pain).  To 
the extent possible, the degree of additional loss due to 
pain, weakened movement, excess fatigability, or 
incoordination should be noted.  

The medical evidence of record shows that the veteran has a 
marked limp favoring his left knee.  He also wears a knee 
brace.  During his most recent VA examination of June 2001, 
his complaints are of pain, weakness, stiffness, and lack of 
endurance.  There are no periods of flareups because he 
claims his left knee hurts all the time.  The examiner notes, 
however, that there is likely to be additional range of 
motion loss with pain on use.  During examination, there was 
objective evidence of pain with movement.  He also had excess 
fatigability and incoordination on movement.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.59.  With 
any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.

While the Board is unable to assign any specific additional 
limitation that is likely during flare-ups if a competent 
medical doctor has not done so, it is reasonable to consider 
that, since the veteran has exhibited  limitation of motion 
on examination, although not sufficient to meet the zero 
rating, any additional limitation of motion may be classified 
as minimally compensable, giving the benefit of any 
reasonable doubt to the veteran.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001).

Consistent, with the premise that painful motion warrants at 
least the minimum compensable evaluation for the joint (see 
38 C.F.R. § 4.59), a 10 percent evaluation is assignable 
under the provisions of Diagnostic Code 5003.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  

II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100 et. Seq. (2001), which became 
effective on November 9, 2000.  The VCAA redefines VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminates the requirement that a claim be well 
grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was not specifically 
notified of the provisions of the VCAA.  However, the RO 
informed the veteran of what assistance VA would provide, 
what could be done to expedite his claim, and the time limits 
associated with his claim.  Various notices and 
communications, also from the RO, such as the various rating 
decisions, the August 1999 statement of the case, and the 
supplemental statements of the case, informed the veteran of 
the applicable laws and regulations needed to substantiate 
his claim.  The veteran had the opportunity to testify at a 
hearing regarding his claim.  He declined.  The Board 
therefore finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issue discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.  


ORDER

An increased evaluation in excess of 30 percent for 
instability of the left knee is denied.  A separate 
10 percent evaluation, and no more, for arthritis of the left 
knee is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

